Citation Nr: 0310487	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to assignment of a higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to August 1970.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs which 
granted service connection for PTSD and assigned a 30 percent 
rating.  A notice of disagreement was received in June 2002, 
a statement of the case was issued in July 2002 and a 
substantive appeal was received in July 2002.


REMAND

In his July 2002 substantive appeal, the veteran indicated 
that a Dr. Villarreal was of the opinion that a rating in 
excess of 30 percent was warranted.  The case was then 
transferred to the Board.  In April 2003, the Board received 
a letter from Dr. Villarreal at the Albuquerque VA Medical 
Center.  The RO has not reviewed this new evidence, and the 
veteran has not waived preliminary review by the RO.  

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a VA regulation which allowed the Board to 
develop evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, additional action by the RO is necessary before the 
Board may proceed with appellate review.  The veteran in this 
case had identified the particular doctor in his substantive 
appeal, and the Board would therefore have been required to 
obtain such evidence to fully assist the veteran.  Therefore, 
it falls outside of the provisions of 38 C.F.R. § 20.1304 
regarding receipt of additional evidence more than 90 days 
after a case has been transferred to the Board. 

Additionally, since the April 2003 letter from Dr. Villarreal 
suggests that there has been an increase in the severity of 
the veteran's PTSD, a VA psychiatric examination is 
appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
veteran has been advised of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain pursuant to Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.  Any psychiatric treatment records 
from August 2001 to the present from the 
Albuquerque VA Medical Center should be 
obtained and made of record.

3.  The veteran should be scheduled for a 
special VA psychiatric examination to 
ascertain the severity of his service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be reported to allow for 
evaluation under VA's Diagnostic Code for 
PTSD.  If possible, a Global Assessment 
of Functioning score should be reported.  

4.  The RO should then review the 
expanded record (to include all evidence 
received since the July 2002 statement of 
the case) and determine whether 
entitlement to assignment of a higher 
rating is warranted.  Since the appeal 
arises from a rating decision which 
assigned an initial rating after a grant 
of service connection, the RO should 
consider whether staged ratings are 
appropriate pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




